J-S20034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JAY-C O'BRYAN MCGLUMPHY                    :
                                               :
                       Appellant               :      No. 832 WDA 2021

            Appeal from the PCRA Order Entered December 7, 2020
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0003895-2017


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: October 13, 2022

        Appellant, Jay-C O’Bryan McGlumphy, appeals nunc pro tunc from the

order entered in the Erie County Court of Common Pleas, which dismissed his

first petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm

and grant counsel’s petition to withdraw.

        The PCRA court set forth the factual and procedural history of this case

as follows:

           On June 6, 2016, at 9:31 p.m., the City of Erie Police
           Department responded to a report of shots fired on Lincoln
           Avenue near the Bayfront Parkway in Erie, Pennsylvania.
           When they arrived, they found Isiah Wiley dead in the
           driver’s seat of a white 2003 Cadillac.        There police
           interviewed Luis Lopez, who had been in the passenger seat
           when Wiley was killed. Lopez told police that an unknown
           assailant or assailants pulled over in another vehicle, fired
           several shots into the Cadillac, and fled the scene. The
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S20034-22


       bullets spared Lopez, but claimed the life of Wiley. Other
       witnesses described the vehicle carrying the shooter as dark
       in color. Police found three 9-millimeter shell casings and a
       bullet at the crime scene. The coroner ruled the victim’s
       death a homicide.

       Police later found a Taurus PT111 9-millimeter
       semiautomatic handgun at the scene of a separate incident
       on June 12, 2016. Detectives were able to lift a latent
       fingerprint from the gun. The Pennsylvania State Police
       (PSP) Crime Laboratory issued a report identifying the gun
       as the one which had fired the three 9-millimeter casings
       and the bullet from the Lincoln Avenue crime scene. PSP
       also identified the fingerprint found on the handgun as the
       left thumb print of [Appellant]….

       On August 1, 2017, Police interviewed [Appellant regarding]
       the June 6, 2016, incident. [Appellant] told police that he
       was picked up that night by three others in a dark-colored
       SUV. [Appellant] and the other individuals found a white
       Cadillac in which Lopez was a passenger. They followed the
       Cadillac, lost it, but found it again near the 1000 block of
       Lincoln Avenue near the Bayfront Parkway. The other
       individuals in the vehicle handed [Appellant] a loaded gun
       and directed him to fire at the Cadillac. He fired the gun six
       or seven times, at which point he noticed the victim slumped
       over in the driver’s seat. [Appellant] had been 17 at the
       time of the incident.

       On October 27, 2017, [Appellant] was charged with several
       counts related to the June 6, 2016, incident, including
       criminal homicide, murder in the first degree, criminal
       conspiracy to commit murder in the first degree, aggravated
       assault, recklessly endangering another person, possession
       of an instrument of crime, possession of a firearm by a
       minor, firearms not to be carried without a license, and
       criminal attempt at murder in the first degree.          The
       Commonwealth maintained that, although Wiley was the
       ultimate victim of the shooting, Lopez had been the intended
       target. (See N.T. Sentencing, 12/12/18, at 18).

       On November 1, 2017, Attorney Keith H. Clelland was
       appointed to represent [Appellant] on the charges related
       to the June 6, 2016, incident. On March 6, 2018, Attorney

                                   -2-
J-S20034-22


       Clelland filed an omnibus pre-trial motion for relief on behalf
       of his client, seeking recognition of an alibi defense,
       decertification of the case to juvenile court, access to
       [Appellant’s] juvenile record, and a psychological
       evaluation. On April 5, 2018, the [trial court] granted the
       motion in part, permitting Attorney Clelland access to
       [Appellant’s] juvenile record, and allowing Attorney Clelland
       further time for discovery. Subsequently, [on July 3, 2018,]
       Attorney Clelland filed a formal motion to decertify the case
       to juvenile court and [the trial court] ordered a
       psychological evaluation.

       The evaluation revealed a troubled past, including an
       extensive juvenile record dating back to 2012, and
       placement in several juvenile programs as an adjudicated
       delinquent where he twice absconded. The evaluator noted
       that “[i]nformation generated from the subject’s
       psychological testing, clinical interview and records review
       do not support [Appellant’s] amenability to treatment within
       the juvenile justice system” and consequently opined that
       “[Appellant] lacks the necessary insight and motivation for
       juvenile rehabilitation.” On August 28, 2018, a hearing was
       held…on the motion to decertify. On September 24, 2018,
       [the trial court] denied the motion.

       By letters dated July 18, 2018, and October 5, 2018,
       [Appellant] requested that [the trial court] appoint him new
       counsel. On October 10, 2018, Attorney Clelland filed a
       motion to withdraw representation. Attorney Clelland’s
       motion indicated he “continuously had to pull teeth to get
       any sort of response” from his client. ([Motion to Withdraw
       Representation, filed 10/10/18]). Attorney Clelland further
       stated that [Appellant] undermined his representation “and
       in fact flagrantly goes out of his way to make a case even
       more difficult.” (Id.) On October 11, 2018, [the trial court]
       denied the motion to withdraw, noting no further request for
       a change of counsel would be entertained by the court.

       On October 19, 2018, [Appellant] entered into a plea
       agreement, pleading guilty to murder of the third degree,
       possession of an instrument of crime, and possession of a
       firearm by a minor. Sentencing occurred on December 12,
       2018. Prior to sentencing, the Commonwealth informed
       [Appellant] of his right to file a post-sentence motion or an

                                    -3-
J-S20034-22


       appeal and the time periods in which he would have to do
       so. (N.T. Sentencing at 5-6).

       During the sentencing hearing, [the trial court] addressed a
       letter sent by [Appellant] to the court where he maintained
       his innocence, claiming he was taking the blame for
       someone else. (Id. at 8-9). To the extent that [Appellant]
       was requesting to [w]ithdraw[] his guilty plea, [the trial
       court] denied the request, noting [Appellant] had already
       admitted in open court when he entered his plea that he
       fired the bullets that caused the death of the victim. (Id. at
       9). [The trial court] then proceeded to sentence [Appellant]
       to an aggregate period of 25 to 50 years of incarceration
       plus restitution and costs. (Id. at 32). Neither a post-
       sentence motion nor a notice of appeal was timely filed on
       [Appellant’s] behalf.

       On May 9, 2019, the clerk of courts received a letter dated
       May 6, 2019, asking about the status of an appeal. On June
       12, 2019, the clerk of courts received a similar letter from
       [Appellant] in which he inquired on how to conduct his own
       appeal.

       On December 16, 2019, [Appellant] filed the present PCRA
       petition pro se, claiming: a) violation of the Constitution of
       this Commonwealth or the laws of the United States which
       so undermined the truth determining process that no
       reliable adjudication of guilt or innocence could have taken
       place, b) ineffective assistance of counsel which so
       undermined the truth determining process that no reliable
       adjudication of guilt or innocence could have taken place, c)
       a plea of guilty unlawfully induced where the circumstances
       make it likely that inducement caused him to plead and he
       is innocent, and d) improper obstruction of government
       officials of his right of appeal where a meritorious appealable
       issue existed and was properly preserved in the trial court.
       (See Pro se PCRA Petition, 12/16/19, at 2). On March 5,
       2020, [Appellant], by and through PCRA counsel, filed an
       amended PCRA petition, limited to the ineffective assistance
       of counsel claim.          (See Amended Petition for Post-
       Conviction Relief, 3/5/20).          On April 6, 2020, the
       Commonwealth filed a response.

       On September 18, 2020, an evidentiary hearing was held on

                                    -4-
J-S20034-22


          the PCRA petition. Both [Appellant] and Attorney Clelland
          testified. At the close of the evidentiary hearing, the [c]ourt
          made initial factual findings and took the matter under
          further advisement. (N.T. PCRA Hearing, 9/18/20, at 37).
          On December 7, 2020, [the PCRA court] issued an Opinion
          and order to dismiss PCRA pursuant to Pa.R.Crim.P. 908,
          denying the relief sought and dismissing the petition.

          [Appellant] did not initially appeal that decision. On March
          23, 2021, [Appellant] penned a letter to the Erie County
          Clerk of Courts claiming that his PCRA counsel informed him
          he “had to write her a letter to give her [permission] to file
          an appeal to the Superior Court” and further alleging that
          he tested positive for COV1D-19 on January 1, 2021, and as
          a result, he was confined to the medical block and could not
          communicate with PCRA counsel to indicate his desire to file
          an appeal before the time to do so had expired. (Letter,
          3/23/21). In the letter, he unequivocally stated that he
          “would like to get [his] appeal rights back so [he] can appeal
          [his] PCRA to the Superior Court.” (Id.) On April 8, 2021,
          the court informed both PCRA counsel and the
          Commonwealth of the letter, putting the parties on notice of
          [Appellant’s] desire to reinstate his appellate rights. On
          June 15, 2021, the Commonwealth indicated to the court
          that it did not object to the reinstatement of [Appellant’s]
          appellate rights nunc pro tunc. By order dated June 22,
          2021, the court treated the March 23, 2021, letter as a
          motion to reinstate appellate rights nunc pro tunc and
          granted the motion, providing that [Appellant], by and
          through counsel, would have 30 days in which to file a notice
          of appeal of the court’s dismissal of the PCRA petition with
          the Superior Court.

          [Appellant timely] filed a [nunc pro tunc] notice of appeal
          on July 16, 2021. That same day, [the PCRA court] ordered
          [Appellant] to file a concise statement of matters
          complained of on appeal pursuant to Pa.R.A.P. 1925(b). On
          August 3, 2021, PCRA counsel filed a statement of intent to
          file an Anders/McClendon[2] brief in lieu of a 1925(b)
          statement, see Pa.R.A.P. 1925(c)(4), and indicating that
____________________________________________


2Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).

                                           -5-
J-S20034-22


          after performing a thorough review of the file and
          transcripts, she found there to be no issues of merit to raise
          on appeal.…

(PCRA Court Opinion, filed 8/24/21, at 1-6) (some record citations omitted).

       Preliminarily, appellate counsel has filed a petition for leave to withdraw

as counsel, together with an Anders brief. Before counsel can be permitted

to withdraw from representing a petitioner under the PCRA, Pennsylvania law

requires counsel to file a “no-merit” brief or letter.        Commonwealth v.

Karanicolas, 836 A.2d 940, 946 (Pa.Super. 2003).

          [C]ounsel must…submit a “no-merit” letter to the [PCRA]
          court, or brief on appeal to this Court, detailing the nature
          and extent of counsel’s diligent review of the case, listing
          the issues which the petitioner wants to have reviewed,
          explaining why and how those issues lack merit, and
          requesting permission to withdraw.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa.Super. 2007). Counsel

must also send to the petitioner a copy of the “no-merit” letter or brief and

motion to withdraw and advise petitioner of his right to proceed pro se or with

privately retained counsel.           Id.      “Substantial compliance with these

requirements will satisfy the criteria.” Karanicolas, supra at 947.

       Instantly, counsel filed with this Court a petition to withdraw and a no-

merit brief. 3 Counsel’s brief details the nature of her review and explains why

____________________________________________


3 Where PCRA counsel requests to withdraw, the appropriate filing is a “no-
merit” letter/brief per Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927
(1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en
banc). Here, counsel mistakenly designated her no-merit brief as one



                                            -6-
J-S20034-22


Appellant’s claims lack merit.        Counsel’s brief also demonstrates that she

examined the certified record and found no meritorious issues for appeal.

Counsel notified Appellant of the request to withdraw and advised Appellant

of his rights. Thus, counsel has substantially complied with the Turner/Finley

requirements. See Wrecks, supra; Karanicolas, supra. Accordingly, we

proceed to an independent evaluation of the record. See Turner, supra at

494-95, 544 A.2d at 928-29 (stating appellate court must conduct

independent analysis and agree with counsel that appeal is frivolous).

       Counsel raises the following issue on Appellant’s behalf:

          Whether the PCRA court erred when it denied Appellant’s
          PCRA petition and supplemental PCRA petition?

(Turner/Finley Brief at 3).4

       Appellant argues there was a breakdown in the attorney-client

relationship between Appellant and plea counsel.           Appellant asserts plea

counsel was ineffective for failing to file post-sentence motions on Appellant’s

behalf. Likewise, Appellant insists plea counsel was ineffective for failing to

file a direct appeal on his behalf.        Appellant further suggests plea counsel


____________________________________________


pursuant to Anders. Nevertheless, we can accept an Anders brief in lieu of
a Turner/Finley brief where counsel seeks to withdraw on appeal. See
Commonwealth v. Fusselman, 866 A.2d 1109, 1111 n.3 (Pa.Super. 2004),
appeal denied, 584 Pa. 691, 882 A.2d 477 (2005).

4 Appellant has not filed a responsive brief pro se or with newly-retained
counsel. Nevertheless, on March 9, 2021, Appellant filed a pro se response to
counsel’s petition to withdraw, agreeing that the court should permit counsel
to withdraw, and requesting a copy of his client file.

                                           -7-
J-S20034-22


improperly induced him to plead guilty.      Appellant concludes plea counsel

rendered ineffective assistance, and this Court must grant relief. We disagree.

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). If the record supports a post-conviction court’s credibility

determination, it is binding on the appellate court.      Commonwealth v.

Dennis, 609 Pa. 442, 17 A.3d 297 (2011).

      “Counsel   is   presumed   to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

         [T]o establish a claim of ineffective assistance of counsel, a
         defendant must show, by a preponderance of the evidence,
         ineffective assistance of counsel which, in the circumstances
         of the particular case, so undermined the truth-determining
         process that no reliable adjudication of guilt or innocence
         could have taken place. The burden is on the defendant to
         prove all three of the following prongs: (1) the underlying
         claim is of arguable merit; (2) that counsel had no
         reasonable strategic basis for his or her action or inaction;
         and (3) but for the errors and omissions of counsel, there is
         a reasonable probability that the outcome of the
         proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

                                      -8-
J-S20034-22


appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).     The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

Pa. 333, 30 A.3d 1111 (2011).

      Regarding Appellant’s first allegation of ineffectiveness, that counsel

failed to file post-sentence motions on his behalf, we note that the failure to

file a post-sentence motion does not automatically give rise to a presumption

of prejudice. Rather, where counsel fails to file post-sentence motions, the

traditional three-prong test applies to determine whether counsel was

ineffective. Commonwealth v. Reaves, 592 Pa. 134, 923 A.2d 1119 (2007)

(holding defendant must satisfy traditional three-prong ineffectiveness test

concerning counsel’s failure to file post-sentence motions).           See also

Commonwealth v. Liston, 602 Pa. 10, 16, 977 A.2d 1089, 1092 (2009)

(emphasizing that “the failure to file post-sentence motions does not fall within

the limited ambit of situations where a defendant alleging ineffective

assistance of counsel need not prove prejudice to obtain relief”). Therefore,

an appellant bears the burden of establishing that counsel’s failure to file a

post-sentence    motion   prejudiced    him;   namely,    that   his   “counsel’s

performance was deficient” and that the “deficient performance prejudiced the

defense.” Reaves, supra at 147, 923 A.2d at 1127.

      Notably, in general, an appellant who pleads guilty may only challenge

the jurisdiction of the court, the legality of the sentence, and the validity of


                                       -9-
J-S20034-22


the guilty plea on appeal. Commonwealth v. Morrison, 173 A.3d 286, 290

(Pa.Super. 2017).        “[W]hen ‘the plea agreement contains a negotiated

sentence which is accepted and imposed by the sentencing court, there is no

authority to permit a challenge to the discretionary aspects of that sentence.’”

Id. (quoting Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa.Super.

1991)).

       Instantly, Appellant cannot establish that he was prejudiced by counsel’s

failure to file a post-sentence motion.5 The court sentenced Appellant to an

agreed upon aggregate sentence of 25-50 years’ imprisonment following his

guilty plea. Because the court imposed the negotiated sentence, Appellant

would not have been permitted to challenge the discretionary aspects of his

sentence. See Morrison, supra. In addition, prior to sentencing, the court

considered a pro se letter from Appellant as a request to withdraw his plea,

and denied that request, stating:

          I’m not going to let you withdraw your plea…for a number
          of reasons. When you stood before me for your plea I asked
          you, and to put it bluntly, I asked if you pulled the trigger
          that injected the lead that went into the [victim’s] body and
          caused his death and under oath to me in this solemn place
          you said yes. That’s the end of it.

(N.T. Sentencing, 12/12/18, at 9). On this record, Appellant cannot prove



____________________________________________


5 We note that at the PCRA hearing, Attorney Clelland testified that Appellant
“never asked [him] to file any post-sentence motion.” (N.T. PCRA Hearing,
9/18/20, at 15). The PCRA court found Attorney Clelland’s testimony credible.
(See PCRA Court Opinion at 14).

                                          - 10 -
J-S20034-22


that he was prejudiced by counsel’s failure to file a post-sentence motion, and

he cannot establish ineffective assistance of counsel on this ground.        See

Reaves, supra; Sandusky, supra.

      Regarding Appellant’s claim that counsel was ineffective for failing to file

a direct appeal on his behalf, we observe that the “[a]ctual or constructive

denial of the assistance of counsel…falls within a narrow category of

circumstances in which prejudice is legally presumed.” Commonwealth v.

Lane, 81 A.3d 974, 978 (Pa.Super. 2013), appeal denied, 625 Pa. 658, 92

A.3d 811 (2014). Our Supreme Court has held:

         [W]here there is an unjustified failure to file a requested
         direct appeal, the conduct of counsel falls beneath the range
         of competence demanded of attorneys in criminal cases,
         denies the accused the assistance of counsel guaranteed by
         the Sixth Amendment to the United States Constitution and
         Article I, Section 9 of the Pennsylvania Constitution, as well
         as the right to direct appeal under Article V, Section 9, and
         constitutes prejudice for purposes of Section 9543(a)(2)(ii).
         Therefore, in such circumstances, and where the remaining
         requirements of the PCRA are satisfied, the petitioner is not
         required to establish his innocence or demonstrate the
         merits of the issue or issues which would have been raised
         on appeal.

Commonwealth v. Lantzy, 558 Pa. 214, 226-27, 736 A.2d 564, 572 (1999)

(internal footnote omitted).    In other words, if counsel neglects to file a

requested direct appeal, “counsel is per se ineffective as the defendant was

left with the functional equivalent of no counsel.”         Commonwealth v.

Markowitz, 32 A.3d 706, 715 (Pa.Super. 2011), appeal denied, 615 Pa. 764,

40 A.3d 1235 (2012).


                                     - 11 -
J-S20034-22


      Even if a defendant does not expressly ask counsel to file a direct appeal,

counsel still has a duty “to adequately consult with the defendant as to the

advantages and disadvantages of an appeal where there is reason to think

that a defendant would want to appeal.” Commonwealth v. Bath, 907

A.2d 619, 623 (Pa.Super. 2006), appeal denied, 591 Pa. 695, 918 A.2d 741

(2007) (emphasis added). Where the defendant did not request counsel to

file a direct appeal but counsel failed to consult with the defendant, counsel is

not per se ineffective and the court applies the traditional three-prong test “to

decide whether counsel rendered constitutionally ineffective assistance by

failing to advise [the] client about his appellate rights.” Markowitz, supra

at 716.

          Pursuant to [Roe v. Flores-Ortega, 528 U.S. 470, 120
          S.Ct. 1029, 145 L.Ed.2d 985 (2000) and its Pennsylvania
          expression, Commonwealth v. Touw, 781 A.2d 1250
          (Pa.Super. 2001)], counsel has a constitutional duty to
          consult with a defendant about an appeal where counsel has
          reason to believe either “(1) that a rational defendant would
          want to appeal (for example, because there are non-
          frivolous grounds for appeal), or (2) that this particular
          defendant reasonably demonstrated to counsel that he was
          interested in appealing.” Touw[, supra] at 1254 (quoting
          Roe[, supra] at 480, 120 S.Ct. [at 1036]).

Bath, supra at 623.        “Where a petitioner can prove either factor, he

establishes that his claim has arguable merit.” Markowitz, supra at 716.

Prejudice in this context means a defendant must show a reasonable

probability that, but for counsel’s failure to consult, the defendant would have

sought additional review. Touw, supra at 1254.


                                     - 12 -
J-S20034-22


       Instantly, at the PCRA hearing, Appellant admitted that he never asked

Attorney Clelland to file an appeal after sentencing. (N.T. PCRA Hearing at

7).   Instead, Appellant claims he asked counsel to file an appeal prior to

sentencing, stating: “I asked him the whole time I was in the county. I asked

him to put a motion in to suppress evidence, direct appeal, which he never

put no direct appeal in.” (Id.) Appellant explained that when he wrote a

letter to the clerk of courts asking about the status of his appeal, that was an

inquiry “to figure out how to get one.” (Id. at 8).

       By contrast, Attorney Clelland testified that Appellant “never asked

[him] to file an appeal.” (Id. at 15). The PCRA court found Attorney Clelland’s

testimony credible. (See PCRA Court Opinion at 14). We see no reason to

disrupt the court’s credibility determination in favor of Attorney Clelland. See

Dennis, supra. Thus, Appellant has failed to establish that counsel was per

se ineffective for failing to file a requested direct appeal. See Lantzy, supra;

Markowitz, supra.

       The PCRA court also found that Appellant did not establish Attorney

Clelland’s ineffectiveness for failing to consult with Appellant about the

possibility of an appeal. The court credited Attorney Clelland’s testimony that

he    discussed   post-sentence   and     appellate   procedures   generally   with

Appellant. Attorney Clelland acknowledged that he did not specifically discuss

the merits of an appeal with Appellant, but if he had done so, he would have

advised against an appeal as there were no meritorious issues to appeal. The


                                        - 13 -
J-S20034-22


PCRA court credited plea counsel’s testimony and concluded that Appellant

failed to establish Attorney Clelland’s ineffectiveness regarding counsel’s duty

to consult. The record supports the PCRA court’s credibility determination in

favor of Attorney Clelland, and the court’s analysis. See Dennis, supra. See

also Bath, supra.

      With respect to Appellant’s final claim that Attorney Clelland rendered

ineffective assistance by inducing him to enter a guilty plea, we observe that

“[a] criminal defendant has the right to effective counsel during a plea process

as well as during trial. A defendant is permitted to withdraw his guilty plea

under the PCRA if ineffective assistance of counsel caused the defendant to

enter an involuntary plea of guilty.” Commonwealth v. Patterson, 143 A.3d

394, 397 (Pa.Super. 2016) (citations and internal quotation marks omitted).

“The voluntariness of the plea depends on whether counsel’s advice was within

the range of competence demanded of attorneys in criminal cases.” Id.

(quoting Commonwealth v. Kersteter, 877 A.2d 466, 468 (Pa.Super.

2005)).

      Here, Appellant was facing first degree murder and related charges for

the shooting of Mr. Wiley.       Appellant confessed to the crime and his

fingerprints were on the murder weapon.         (See N.T. Sentencing at 10).

Further, Attorney Clelland explained at the evidentiary hearing:

          …I got a letter from [Appellant] in October asking me to
          arrange a plea bargain. And he had given me permission –
          he had waived confidentiality, so I could speak to his family.
          I went to his family and I said, I am – do not believe I can

                                      - 14 -
J-S20034-22


        win this trial. I said, if I lose, he will spend the rest of his
        life in prison. I said, will you speak to him about taking a
        third degree murder. They did. They said they would. And
        in fact, they did. I have a copy of the letter they sent. They
        said, please, listen to [Attorney Clelland]. Please take the
        plea, we want you to get out of jail at some point in your
        life. He thereafter took it and that’s where my mind thought
        was….

(N.T. PCRA Hearing at 25-26). On this record, there is no arguable merit to

Appellant’s claim of ineffectiveness for inducing his guilty plea.         See

Patterson, supra. See also Sandusky, supra.

     Following our independent review of the record, we agree with counsel

that there are no other non-frivolous issues on appeal. See Turner, supra.

Accordingly, we affirm and grant counsel’s petition to withdraw.

     Order affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                    - 15 -